              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 JAMES THOMAS,

                      Plaintiff,
                                                   Case No. 19-CV-1224-JPS

 MIDDLESEX INSURANCE CO. and
 UNITED HEALTHCARE                                                 ORDER
 INSURANCE COMPANY,

         Involuntary Plaintiffs,

 v.

 BRINKS, INC. and BALDWIN &
 LYONS, INC.,

                      Defendants.


       On August 23, 2019, this case was removed to federal court pursuant

to 28 U.S.C. § 1332 from Milwaukee County Circuit Court. (Docket #1). The

case arises from a car accident in Illinois between Plaintiff, a Wisconsin

citizen, and Jovani Garcia (“Garcia”), a non-party Illinois citizen. Plaintiff

sued Brinks, Inc., ("Brinks”), the security company that employed Garcia,

for negligence under a respondeat superior theory of liability, as well as for

negligent hiring, training or supervision under Wisconsin law. Plaintiff also

sued Baldwin & Lyons, Inc., (“Baldwin”), the company that insures Brinks,

under a Wisconsin law allowing direct actions against insurers in

negligence cases.

       On December 17, 2019, Brinks and Baldwin filed separate, but

similar, motions for judgment on the pleadings, which are now fully
briefed. Both defendants argue that Illinois law, rather than Wisconsin law,

applies to the matter at hand. Under Illinois law, Brinks cannot be sued for

negligent hiring, supervising or training when it has conceded

responsibility for Garcia’s conduct under a theory of respondeat superior, as

it has in this case. Gant v. L.U. Trans., Inc., 770 N.E.2d 1155, 1159 (Ill. Ct. App.

2002) (holding that although negligent hiring, retention, or entrustment

“may establish independent fault on the part of the employer, it should not

impose additional liability on the employer” if respondeat superior applies).1

Similarly, under Illinois law, there is no direct action against insurers in

negligence cases—rather, there must be a judgment against Brinks before

Plaintiff can sue Baldwin for a recovery. Direct Auto Ins. Co. v. Bahena, 131

N.E.3d 1094, 1107 (Ill. Ct. App. 2019).




       1 The tort of negligent hiring or supervision allows an employer to be held
liable for “injuries proximately caused by the employee’s incompetence or
unfitness. . .[but] is not dependent upon a finding that the employee acted within
the scope of his or her employment.” Sherril v. Smart, No. 92-313, 1993 WL 535121,
at *3 (Wis. Ct. App. Dec. 28, 1993). Unlike respondeat superior, which holds an
employer vicariously liable for the torts of its employees conducted within the
scope of employment, negligent hiring or supervision holds employers directly
liable for the actions of its employees—regardless of whether the employee’s
actions were conducted within the scope of employment or were technically
negligent—provided that (1) the employee’s act caused the plaintiff’s injury and
(2) the employer caused the employee’s wrongful act. Miller v. Wal-Mart Stores,
Inc., 218 N.W.2d 233, 238–39 (Wis. 1998). Because negligent hiring is “predicated
on. . .[and] entirely derivative of, the negligence of the employee, [and] cannot
exceed the liability of the employee,” Illinois courts have found that if respondeat
superior applies, then a negligent hiring claim is duplicative. Gant, 770 N.E.2d at
1159. Wisconsin courts do not have this rule. The Court notes, however, both
respondeat superior and negligent hiring seek to remedy the same harm, i.e., the
plaintiff’s injury caused by the employee’s conduct. This harm does not grow or
shrink depending on the number of theories of liability upon which a plaintiff
prevails.


                                   Page 2 of 10
       The overarching issue, then, is whether Wisconsin or Illinois law

governs this action. For the reasons explained below, Illinois law applies.

The motions for judgment on the pleadings will be granted, the claims

against Baldwin will be dismissed, and Baldwin will be dismissed without

prejudice from the action. Additionally, Plaintiff’s claim for negligent

hiring will be dismissed with prejudice. Finally, since Illinois law governs

these cases, it is not clear whether the involuntary plaintiffs, who were

added pursuant to Wis. Stat. § 803.03, should remain in the case. Within

twenty-one days of the date of this order, Plaintiff is instructed to file a

document with the Court that either explains the basis for including the

involuntary plaintiffs under an Illinois corollary to Wis. Stat. § 803.03, or

dismisses the involuntary plaintiffs and their crossclaims.2

1.     LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 12(c) permits a party to move

for judgment after the complaint and answer have been filed by the parties.

Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). A

motion for judgment on the pleadings is governed by the same standard as

a motion to dismiss for failure to state a claim under Rule 12(b)(6). Adams v.

City of Indianapolis, 742 F.3d 720, 727–28 (7th Cir. 2014). To survive a

challenge under Rule 12(c) or 12(b)(6), a complaint must provide “a short

and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). In other words, the complaint must give “fair

notice of what the. . .claim is and the grounds upon which it rests.” Bell Atl.

       2 Please note that the document filed under the title “Answer to Complaint
AND COUNTERCLAIM against Baldwin & Lyons Inc. and Brinks Inc. filed by
Middlesex Insurance Co., ANSWER to Complaint AND CROSSCLAIM against
Baldwin & Lyons Inc. and Brinks Inc. filed by Middlesex Insurance Co.,”(Docket
#9), is not the correct document.


                                  Page 3 of 10
Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must “plausibly

suggest that the plaintiff has a right to relief, raising that possibility above

a speculative level[.]” Kubiak v. City of Chi., 810 F.3d 476, 480 (7th Cir. 2016)

(citation omitted). In reviewing the complaint, the Court is required to

“accept as true all of the well-pleaded facts in the complaint and draw all

reasonable inferences in favor of the plaintiff.” Id. at 480–81.

2.     RELEVANT ALLEGATIONS

       The allegations in this complaint are relatively straightforward.

Plaintiff alleges that he was driving on Route 83 near Vernon Township,

Illinois. As he approached the intersection with Route 53, the rear of

Plaintiff’s car was struck from behind by a pickup truck driven by Garcia,

a Brinks employee. Plaintiff alleges that Garcia’s negligence caused the

accident.

3.     ANALYSIS

       The parties agree that this Court should apply Wisconsin’s choice-

of-law rules to determine the law governing this case, because a court

sitting in diversity must apply the choice-of-law rules of the state in which

it sits. See Assembly Component Sys., Inc. v. Platinum Equity, L.L.C., No. 09-

CV-778, 2010 WL 2719978, at *6 (E.D. Wis. July 7, 2010). In tort cases, courts

begin with the presumption that the law of the forum applies unless non-

forum contacts are of greater significance. Glaeske v. Shaw, 661 N.W.2d 420,

427 (Wis. Ct. App. 2003). If neither potential forum has clearly more

significant contacts, the Court moves on to analyze five “choice influencing

factors,” including predictability of results, maintenance of interstate and

international order, simplification of the judicial task, advancement of the

forum’s governmental interests, and application of the better rule of law. Id.




                                  Page 4 of 10
       On first impression, the non-forum contacts do appear to be of

greater significance to the facts underlying this action. The accident giving

rise to this lawsuit occurred in Illinois, while Plaintiff was driving through

Illinois, and involved a Brinks employee from Illinois, who was driving an

Illinois truck. It is true that Plaintiff is a Wisconsin citizen and the action

was filed in Wisconsin, but these are the only facts supporting application

of Wisconsin law in this case. In cases involving automobile accidents

between citizens of different states, it is sensible to apply the law of the state

where the accident occurred, particularly if there is some other connection

to that state than merely the accident. See Conklin v. Horner, 157 N.W.2d 579,

582 (Wis. 1968) (applying Wisconsin law when the accident occurred in

Wisconsin and the lawsuit was filed in Wisconsin).

       Applying Wisconsin’s choice-of-law tort factor test confirms this

initial impression. “The first factor, predictability of results, deals with the

parties’ expectations.” State Farm Mut. Auto. Ins. Co. v. Gillette, 641 N.W.2d

662, 676 (Wis. 2002). Generally, predictability “has little or no relevancy to

an automobile accident or other tort that was never intended or planned.”

Heath v. Zellmer, 151 N.W.2d 664, 672 (Wis. 1967). However, in assessing

this low-weight factor in the context of automobile accidents, Wisconsin

courts have noted that it may be “reasonable to assume that a Wisconsin

resident who drives in [another state], and then is involved in a collision

involving [another state’s resident]. . .would have tort damages computed

under [that state’s] law.” State Farm, 641 N.W.2d at 686 (Wilcox, J.,

concurring in part and dissenting in part). Thus, although this factor weighs

lightly in the analysis, it bears consideration. Here, on the facts of this case,

the Court finds that it is more predictable that defendants would be subject

to Illinois laws rather than Wisconsin laws. Not only did the tort occur in


                                  Page 5 of 10
Illinois, but it was allegedly caused by an Illinois citizen with whom the

defendants contracted to carry out business in Illinois. The defendants are

now being sued over the Illinois citizen’s conduct in the course of that

business. The Court therefore agrees with the defendants that application

of Illinois law to the parties and facts of this case is slightly more predictable

than application of Wisconsin law. This case is not about an insurance

policy that was issued in Wisconsin, as was the case in State Farm. Nor is

this a situation in which the car accident occurred in Illinois, but no other

facts tether the parties to Illinois. Rather, in this case, the victim is a

Wisconsin citizen, but the facts of the case arose in Illinois, and the

defendants, who are not citizens of Wisconsin, are being held responsible

for an Illinois citizen’s actions, which occurred while he was carrying out

their business in Illinois. This factor weighs in favor of Illinois law.

       The second factor, “maintenance of interstate and international

order, requires that the jurisdiction that is minimally concerned defer to the

jurisdiction. . .that is substantially concerned.” Id. at 676. Here, both

Wisconsin and Illinois are equally concerned with this action: Wisconsin

has an interest in rectifying the harms visited upon its citizens, and Illinois

has an interest in deterring negligence on its interstates. Although none of

the parties are citizens of Illinois, the defendants do business in Illinois and

employ Illinois citizens, including the one who allegedly caused the

accident in question, which occurred in Illinois. Therefore, Illinois is not, as

Plaintiff argues, simply “minimally concerned.” Rather, Illinois also has an

interest in ensuring that the companies that carry out business there are

responsible for the actions of their employees. This factor does not clearly

weigh in favor of either state’s law.




                                  Page 6 of 10
       The third factor, “simplification of the judicial task,” seeks the state

with the more “simple and easily applied rule” of law. Id. (citations and

quotations omitted). This factor weighs in favor of Illinois law. Brinks has

already conceded responsibility under a theory of respondeat superior, see

(Docket #22 at 2) (“Once the principal has admitted its liability under a

respondeat superior theory, as in this case, the cause of action for negligent

hiring, training and supervision is duplicative and unnecessary.”).3 Thus,

applying Illinois law would avoid a duplicative lawsuit on the issue of

negligent hiring, training, or supervision. Gant, 770 N.E.2d at 1159. As to

Baldwin, applying Illinois law would relieve the insurance company of

litigating the case unless and until a judgment is granted in Plaintiff’s favor.

Direct Auto Ins., 131 N.E.3d at 1107. Applying Wisconsin law, on the other

hand, would protract and inflate the litigation. This factor weighs in favor

of applying Illinois law.

       The fourth factor concerns the advancement of the forum’s

governmental interests. In cases such as automobile accidents, the question

presents itself as “whether the proposed non-forum rule comports with the

standards of fairness and justice that are embodied in the policies of the

forum law.” Heath, 151 N.W.2d at 673. In other words, does the law

adequately serve the policies of the state, be it compensation, remediation,

or deterrence? See State Farm, 641 N.W.2d at 678. Either Illinois or Wisconsin

law would compensate Plaintiff for his harms, as he seeks redress from

Brinks for the negligence of its employee. In Wisconsin, he can bring this

lawsuit as two causes of action; in Illinois, it is as a single cause of action,


       3  Notwithstanding this confusing language, it seems that Brinks intends to
litigate some aspect of the employee’s alleged underlying negligence, for which it
has conceded it would be liable.


                                  Page 7 of 10
but the liability for Garcia’s faults does not increase with the number of

claims brought. Put another way, Plaintiff may prevail under one or

multiple theories of liability against Brinks, but the damages caused by

Garcia do not change. Similarly, while Illinois may have a greater interest

in applying its tort law to accidents that occur on its interstates, there is no

reason why a negligence suit brought under Wisconsin laws would not

deter any avoidable negligence on the part of an employer. On balance, this

factor does not weigh in favor of either state’s law.

       The fifth and final factor asks which law is “better.” Id. Courts

typically consider whether a law is “anachronistic” or whether it is founded

“on a rational basis and serves a discernable purpose.” Id. It does not

appear that either law is anachronistic or otherwise impracticable.

Although Wisconsin law allows Plaintiff to bring a direct action against a

defendant’s insurer, Plaintiff will be equally able to recoup from the insurer

under Illinois law if a judgment is entered in Plaintiff’s favor. Moreover,

although Wisconsin law allows Plaintiff an additional claim, i.e., negligent

hiring, training, or supervision, it seems that Brinks has already conceded

that it would be liable under a theory of respondeat superior, (Docket #22

at 2), i.e., that it would be liable for the negligence of its employee. There is

no allegation or suggestion in Plaintiff’s briefs that this relief would be

insufficient to redress his harms. This factor, too, does not weigh in favor of

either state’s law.

       The state of Illinois appears to have a stronger connection to the facts

of this case than the Wisconsin forum. Moreover, taken as a whole, the

factors weigh in favor of applying Illinois law to the facts at hand. Under

Illinois law, the negligent hiring, training, and supervision claim is




                                  Page 8 of 10
duplicative, and the claims against the insurer are anticipatory. Therefore,

the Court will grant the motions for judgment on the pleadings.

4.     CONCLUSION

       For the reasons explained above, the Court finds that Illinois law

applies, and the motions for judgment on the pleadings should be granted.

Plaintiff’s claims against Baldwin will be dismissed, and Baldwin will be

dismissed without prejudice. Plaintiff’s second claim will be dismissed with

prejudice as duplicative of the first claim.

       Accordingly,

       IT IS ORDERED that the defendants’ motions for judgment on the

pleadings (Docket #19 and #21) be and the same are hereby GRANTED;

       IT IS FURTHER ORDERED that the second claim for negligent

hiring, training, or supervision be and the same is hereby DISMISSED

with prejudice as to all defendants;

       IT IS FURTHER ORDERED that Plaintiff’s first claim for

negligence, as well as any of involuntary plaintiffs’ counterclaims against

Baldwin & Lyons, Inc., be and the same are hereby DISMISSED without

prejudice as to Baldwin & Lyons, Inc.;

       IT IS FURTHER ORDERED that Baldwin & Lyons, Inc. be and the

same is hereby DISMISSED without prejudice from this action; and

       IT IS FURTHER ORDERED that, within twenty-one (21) days of the

date of this order, Plaintiff submit either a document explaining the basis

for the involuntary plaintiffs’ continued participation in the action under

Illinois state law, or a motion to dismiss them from the action.




                                 Page 9 of 10
Dated at Milwaukee, Wisconsin, this 28th day of January, 2020.

                          BY THE COURT:




                          J.P. Stadtmueller
                          U.S. District Judge




                       Page 10 of 10
